Esciiweiler, J.
{dissenting). I cannot agree with the conclusion reached by the majority on the seemingly simple question here involved: namely, Did the legislature of 1921 intend and determine to amend sec. 4382, Stats., by Bill 502 S or by sec. 48 of Bill 491 S ?
Bill 502 S was definite, limited, explicit, and certain, and rectified an error of some years’ standing, and by making the age of consent sixteen years in sec. 4382 harmonized that with other sections of the law as it then stood on kindred subjects. The bill expressly referred in its title and in its body to sec. 4382 and sec. 4580m and no others. It was introduced in the senate May 24, 1921, from the committee on education and public welfare, referred to the senate committee on judiciary, considered by that committee and recommended unanimously for passage; and on June 1st the rules were suspended and the bill passed. June 10th it was concurred in by the assembly under suspension of the rules. It was published June 24th as ch. 404.
*589Bill 491 S,. introduced by the committee on judiciary of the senate on May 20th, was headed “A Bill (by the Revi-sor),” and with the blanket language in its title as quoted in the majority opinion (but not mentioning sec. 4382) was reported for passage by that committee, no committee hearing on it having been held, on May 26th, and was passed in the senate June 1st, the same day that 502 S above was passed. In the assembly it was referred to the committee on judiciary, withdrawn from that committee on June 6th, referred to the (calendar, and then concurred in under suspension of the rules on June 10th, again on the same day with 502 S. The two bills were received from the assembly in the senate on June 14th. Bill 502 S was reported to the senate as correctly enrolled and as approved by the governor on June 20th, published June 24th, and became ch. 404. Bill 491 S, the Revisor’s bill, was enrolled June 22d, approved by the governor June 24.th, published June 28th, and became ch. 422.
Notwithstanding such legislative history, it is held by the majority opinion that both houses of the legislature really meant to say nay by sec. 48 of Bill 491 S to the same amendment in sec. 1 of Bill 502 S and to which each house said yea, and that the governor meant to approve of such a radical contradiction of his approval of Bill 502 S by his approval of Bill 491 S. Yet 491 S does not mention or refer to Bill 502 S in its title or body and does not mention sec. 4382 in its title.
Ch. 404, Bill 502 S, occupies less than a page; ch. 422, Bill 491 S, over seven pages of the session laws. This difference in length alone is very plain explanation why more time was needed to prepare the latter for the operation of printing and publishing; but whatever the cause for such four days’ difference in the publishing of these measures, it was certainly not one of legislative or executive direction, and yet, the mere accident of such delay, and that alone, is being held satisfactorily sufficient to accomplish sub silentio *590a result which it is clearly manifest was not the legislative or executive intent.
I think it is far more reasonable to assume that such a result is one that would not be, and was not, anticipated, looked for, or meant by either house of the legislature, or by the governor when, in the exercise of ordinary care, they scrutinized the two bills, the one definite, certain, explicit, and limited and amendatory, and the other a blanket bill with over fifty different provisions, each and all intended to be corrective and not amendatory, than it is to assume, as is done by the majority opinion, that each of the legislative houses gave deliberate, simultaneous approval of contradictory bills, and the same as to the governor’s approval.
If the legislature had not intended to amend sec. 4382 as proposed by Bill 502 S, how easy and natural it would have been to do so by the usual procedure rather than veiling their purpose in the densest obscurity; and if the governor had not intended to approve, of such an amendment, how clear it is that he would have demonstrated that by the direct instead of this very indirect route which involved a speculation as to publication.
Each bill as passed contained the provision: “This act shall take effect upon passage and publication.” Except for such proyiso, by sec. 4975, Stats., they would both have gone into effect simultaneously on July 1st. Under the latter statute, or if by accident of publication they had been published simultaneously, as -they had been passed, I take it a conflict so presented would, beyond question, have been solved by a holding that sec. 4382 was amended by ch. 404 rather than as now held.
Among the statutory provisions regulating the construction of statutes and repeal of existing laws, sub. (14), sec. 4972, provides:
“If the provisions of different chapters of these statutes conflict with or contravene each other the provisions of each *591chapter shall prevail as to all matters and questions growing out of the subject matter of such chapter.”
This provision seems directly applicable here. Ch. 404 is beyond question a declaratory, precise, and amendatory chapter. Ch. 422 does not mention in its title sec. 4382 and was beyond question a corrective and not an amendatory chapter.. They plainly conflict, and under the provision just quoted as well as under the general rules of construction I think that the court should hold that sec. 4382 was amended by ch. 404 and not by ch. 422. See Roether v. Roether, 180 Wis. 24, 191 N. W. 576; Griswold v. Nichols, 111 Wis. 344, 87 N. W. 300; State ex rel. McManman v. Thomas, 150 Wis. 190, 136 N. W. 623. Especially should this be so when the result reached makes a disjointed, inharmonious system with lurking possibilities for gross injustice. State v. Wentler, 76 Wis. 89, 44 N. W. 841, 45 N. W. 816.
For these reasons I believe that the form of statute under which the petitioner was prosecuted should have been held not to be in force and effect and that the writ should have been granted.